DETAILED ACTION
Claims 21- 41 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-41.are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US Publication 2013/0339771), in view of Kim et al (US Publication 2016/0004569 A1). 
Regarding claim 21, Ryu discloses a graphics processor [Fig. 1], comprising: 
a first streaming multiprocessor [little cluster 200] and a second streaming multiprocessor [big cluster 300]; 
the first streaming multiprocessor comprising first set of processing clusters [cores 250] and a first state accumulator [load/utilization status] [abstract: monitor loads of the first-type cores] [Claim 1]; 
the second streaming multiprocessor comprising a second set of processing clusters [cores 350] and a second state accumulator [load/utilization status] [abstract: monitor loads of the second-type cores (350)][Claim 1]; a processing resource to: 
dispatch a first workload to the first set of processing clusters [abstract: monitor loads of the first type cores …wherein when utilization of at least one of enabled first-type cores exceeds a predetermined threshold utilization of each of the first-type cores] [Claim 1]; 
accumulate state information relating to the workload executing on the first set of processing clusters in the first state accumulator [abstract: wherein when utilization of at least one of enabled first-type cores exceeds a predetermined threshold utilization of each of the first-type cores] [ Claim 1];
monitor the first state accumulator to detect a full operating state of the first set of processing clusters [abstract: wherein when utilization of at least one of enabled first-type cores exceeds a predetermined threshold utilization of each of the first-type cores][Claim 1], and
 in response to the detection of a full operating state of the first set of processing clusters, to: power on the second set of processing clusters; dispatch operations from the first workload to the second set of processing clusters [abstract: wherein when utilization of at least one of enabled first-type cores exceeds a predetermined threshold utilization of each of the first-type cores, the control unit enables at least one of disabled first-type cores in a first mode, and the control unit enables at least one of the disabled second-type cores][Claim 1].
However, Ryu does not explicitly disclose the following: 
	(1) a graphic processor, Ryu appears to disclose a processor but not the graphic processor specifically as claimed. 
(2) replay the state information from the first state accumulator to the second state accumulator; and
(3) cease to dispatch operations from the first workload to the second set of processing clusters when a utilization level of the first set of processing clusters falls below a threshold.
In the same field, Kim discloses: 
(1) a graphic processor [0072: The AP 310 may include a Graphic Processing Unit (GPU)];
 (2) replay the state information from the first state accumulator to the second state accumulator [0055: Task migration may refer to an activity of moving dynamic and static data of a task to a different memory or processor so that the task may continue its execution after movement of the task to a designated one of the cores.]; and
 (3) cease to dispatch operations from the first workload to the second set of processing clusters when a utilization level of the first set of processing clusters falls below a threshold [0114: The scheduler module 730 may be configured to migrate, when the load level of a task being executed on one core of the second operational unit 720 exceeds a threshold load level value, the task to one core of the first operational unit 710. The scheduler module 730 may also be configured to migrate, when the load of a task executing on one core of the first operational unit 710 falls below the threshold load level value, the task to one core of the second operational unit 720.].

Additionally, Kim discloses in response to the detection of a full operating state of the first set of processing clusters, to dispatch operations from the first workload to the second set of processing clusters [0114: The scheduler module 730 may be configured to migrate, when the load level of a task being executed on one core of the second operational unit 720 exceeds a threshold load level value, the task to one core of the first operational unit 710.].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ryu and Kim together because they both directed to control task executions among multiprocessors. Kim’s disclosing of relaying the state information and cease to dispatch operations from the first workload to the second set of processing clusters when a utilization level of the first set of processing clusters falls below a threshold would allow Ryu to increase the system’s integrity by dynamically balancing load and optimizing performance to achieve more power saving among the multiprocessors. 
Regarding claim 22, Ryu and Kim disclose the graphics processor of claim 21, wherein: the first streaming multiprocessor comprises a first register file; and the second streaming multiprocessor comprises a second register file [Ryu, Fig. 1, register file of the little cluster and register file of the big cluster].
Regarding claim 23, Ryu and Kim disclose the graphics processor of claim 21, wherein the processor is to: power on the first set of processing clusters [Ryu, abstract, figure 1 and claim 1: power on the little cluster 200 to perform task execution].
Regarding claim 24, Ryu and Kim discloses the graphics processor of claim 21, wherein the processor is to: accumulate state information relating to the first workload executing on the first set of processing clusters in the first state accumulator; and accumulate state information relating to the second workload executing on the second set of processing clusters in the second state accumulator [Kim, 0114: The scheduler module 730 may be configured to migrate, when the load level of a task being executed on one core of the second operational unit 720 exceeds a threshold load level value, the task to one core of the first operational unit 710. The scheduler module 730 may also be configured to migrate, when the load of a task executing on one core of the first operational unit 710 falls below the threshold load level value, the task to one core of the second operational unit 720.].
Regarding claim 25, Ryu and Kim discloses the graphics processor of claim 24, wherein the processor is to: monitor the state information in the first state accumulator and the second state accumulator [Kim, 0114: The scheduler module 730 may be configured to migrate, when the load level of a task being executed on one core of the second operational unit 720 exceeds a threshold load level value, the task to one core of the first operational unit 710. The scheduler module 730 may also be configured to migrate, when the load of a task executing on one core of the first operational unit 710 falls below the threshold load level value, the task to one core of the second operational unit 720.].
Regarding claim 26, Ryu and Kim disclose the graphics processor of claim 25, wherein the processor is to: determine a capacity utilization of the first set of processing clusters and the second set of processing clusters [Ryu, abstract and claim 1, utilization capacity threshold].
Regarding claim 27, Ryu and Kim disclose the graphics processor of claim 26, the processor to: detect when the capacity utilization parameter of the first set of processing clusters and the second set of processing clusters falls below a threshold, and in response, to: power off the second set of processing clusters; and dispatch the first workload to the first set of processing clusters [Kim, 0114: The scheduler module 730 may be configured to migrate, when the load level of a task being executed on one core of the second operational unit 720 exceeds a threshold load level value, the task to one core of the first operational unit 710. The scheduler module 730 may also be configured to migrate, when the load of a task executing on one core of the first operational unit 710 falls below the threshold load level value, the task to one core of the second operational unit 720.] [Ryu, 0035: powering off cluster(s)].

Regarding claims 28-34, these claims are directed to method claims to implement steps in the graphic processor. Thus, these claims are rejected for the same reasons as set forth in claims 21 – 27 above. 
Regarding claims 35-41, these claims are directed to the non-transitory computer-readable medium to implement steps in the graphic processor. Thus, these claims are rejected for the same reasons as set forth in claims 21 – 27 above. 
Response to Arguments
Applicant’s arguments filed on 03/30/2022 have been fully considered but are moot in view of new ground(s) of rejection because the arguments do not apply to any of the references being used in the current rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187